DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office action is based on the 16/832,098 application filed March 27, 2020, which is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 are pending and have been fully considered.

Claim Interpretation
Applicant is reminded that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” [In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966].

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “wherein the bitter taste and odd taste in the foretaste is 17.00 or less, the astringent stimulation in the foretaste is 2.60 or less, the bitter taste in the aftertaste is 7.00 or less, and the astringent taste in the aftertaste is 1.50 or less.”  However, it is unclear what test method is used to determine these values and if there are any units associated therewith (perhaps millivolts, mV).  Therefore, the metes and bounds of the claimed invention cannot be determined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deng et al (CN 101973985) as evidenced by Sellamuthu et al in the Journal of Medicinal Food (2013, vol. 16, no. 8, pp. 719-727).
With respect to claims 1 and 2, Deng et al discloses “a preparation method of mangiferin. The preparation method comprises the following steps: taking natural plants as raw materials, extracting, concentrating and separating and purifying with a solvent, and is characterized: the solvent used in the extraction process is an aqueous solution of alkali, and the process is: heating and boiling for 30-50 minutes, filtering out an extracting solution to be used, adding 8-10 times of an aqueous solution of alkali in parts by weight of natural plants, boiling for 10-30 minutes, combining the two filtered extracting solutions, adding an acid aqueous solution to precipitate, filtering to remove impurities, and concentrating, decolorizing and refining the filtrate to obtain high-purity mangiferin” [see 2nd paragraph under the heading “Summary of the Invention”].  The reference further teaches “[t]he above-mentioned enrichment is followed by eluting with a neutral macroporous resin as a chromatographic column, eluting with an ethanol aqueous solution with a volume concentration of 70%...[t]he decolorization described above is that the eluent is decolorized by using an alkaline macroporous resin as a chromatographic column…The above refining is to concentrate the eluent after the decolorization treatment, and recover the ethanol therein. At this time, the obtained semi-finished product [i.e., the aforementioned eluent -Examiner’s insertion] has been a mangiferin with a weight content of 70% or more, then refined with a recrystallization method, and the purity reaches 95% or more. The refining has the following two methods:
(1) mixing the eluent after decolorization treatment with an ethanol aqueous solution with a volume concentration of 50-70% [directly refining] then calculating according to the amount of mangiferin, adding active carbon with the weight content of 4-6%, standing for 10-20 minutes, filtering the activated carbon, recovering ethanol from the filtrate, concentrating the mangiferin in water, and concentrating to obtain the high-purity mangiferin
(2) concentrating the eluent after the decolorization treatment to obtain a crude product, and then dissolving the crude product with an ethanol aqueous solution with a volume concentration of 50-60% until saturation; adding 4-6% of activated carbon, standing for 10-20 minutes, filtering to remove activated carbon, recovering ethanol from the filtrate, and separating out high-purity mangiferin” [see paragraphs 5 and 7-9 on page 2 of the machine translation].
The aforementioned mangiferin with a weight content of 70% or more corresponds to “a Salacia genus plant-containing raw material extract comprising…a Salacia genus plant extract” for it is well known that mangiferin may be extracted from Salacia chinensis as evidenced by Sellamuthu et al [see, e.g., title and 4th paragraph under the heading “Introduction”].  Said mangiferin is contacted with 4-6 wt % activated carbon in the presence of aqueous ethanol, which corresponds to the recited extraction solvent of instant claim 1.  
With respect to claim 3, it appears that the aqueous ethanol solution is at room temperature [see Examples wherein there is no disclosure of heating or chilling the aqueous ethanol].
With respect to claim 4, applicant is reminded that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” [In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235].  It is well known in the art that adsorption capacity is directly proportional to surface area.  Therefore, adsorption capacity is a result-effective variable that affects the amount of adsorption of an adsorbate.  Furthermore, it is well known in the art that pore size (diameter) discriminates between adsorption capacity of compounds of various sizes.  Therefore, pore size is a result effective variable as well.
With respect to claim 5, the high purity mangiferin corresponds to the claimed purified Salacia genus plant extract.
With respect to claims 6 and 7, there is no disclosure of polyphenols, lipids, or epicatechins.  Therefore, absent evidence to the contrary, it is the position of the Office that the content of said compounds in the high purity mangiferin is zero.  Further note that the reference clearly discloses “purity reaches 95% or more,” which includes 100%.
With respect to claim 8, since the method of preparation of high purity mangiferin the same as disclosed and claimed in the instant application, it is expected, absent evidence to the contrary that said mangiferin meets the recited requirements for foretaste and aftertaste.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schneider et al (US 2011/0108486 A1), which discloses “[a]dsorption capacity increases as surface area increases” [paragraph 0022] & “[i]t is believed that the small size of the pores in the coconut carbon particles prevents the adsorption of larger molecules that would otherwise lower the efficiency of the activated carbon particles. This size discrimination based on the pore size also improves the yield of the overall process” [paragraph 0023].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A MCCAIG whose telephone number is (571)270-5548. The examiner can normally be reached Monday to Friday 8 to 4:30 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772    
June 3, 2022